DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2022, 01/13/2022 and 05/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 11/10/2020 is noted by the Examiner.
Specification
The disclosure is objected to because of the following informalities: 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Snell (US 2006/0065395) in view of Hall et al. [herein after Hall] (US 2012/0000707).
Regarding claims 1, 3, 5-6 and 17, Snell discloses a rotary tool for operation within a wellbore (Fig.12A), the rotary tool comprising: a tool body (11); and at least one force-sensitive element coupled to the tool body (11) and positioned to contact a wall of the wellbore, the force-sensitive element (20) including: an outer portion (10) positioned to contact the wall of the wellbore (Fig.12A); at least one connecting portion (20a) which is more compliant than the outer portion (10) and through which the outer portion (10) is coupled to the tool body (11) and at least one sensor (30).
Snell fails to disclose a responsive to force on the outer portion transmitted through the force-sensitive element to the tool body.
Hall discloses a sensor (600) responsive to force on the outer portion (outer portion of 180) transmitted through the force-sensitive element (180) to the tool body (¶0038, lines 18-20).
Hall further discloses the at least one sensor (600) being responsive to distortion of the at least one connecting portion by force on the outer portion (outer portion of 180, see claim 21).
Hall further discloses the at least one sensor (600) being responsive to changes in relative position within the at least one force-sensitive element (outer portion of 180).
Hall further discloses the at least one sensor (600) being responsive to force transmitted through the force-sensitive element (180) and applied to the at least one sensor (600).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field rotary tools for operation within a wellbore, to modify Snell, to include a sensor responsive to force, as taught by Hall, for the benefit of providing a device which can to measure both compression and tension acting on the force-sensitive element more precisely.
Regarding claim 2, Snell further discloses at least one sensor being responsive to distortion of the force- sensitive element (20) by force on the outer portion (10).
Regarding claim 4, Snell further discloses the at least one sensor (30) being coupled to the at least one connecting portion (20a).
Regarding claim 7, Snell further discloses a total cross-sectional area of the at least one connecting portion (20a) being less than an area of an outer surface (surface of 10) of the outer portion (10) that is positioned to contact the wall of the wellbore (Fig. 12A).
Regarding claim 8, Snell further discloses the outer surface (surface of 10) being smooth, curved, and part-cylindrical (Fig. 7).
Regarding claim 9, Snell further discloses the force-sensitive element including an attachment portion (11a) spaced from the outer portion (outer portion of 180) and coupled to the tool body (14), and the at least one connecting portion (20a) extending between the outer portion (outer portion of 180) and the attachment portion (11a) and being rigidly attached to both the outer portion (outer portion of 180) and the attachment portion (11a). 
Regarding claim 10, Snell further discloses the at least one connecting portion including a plurality of connecting portions (20a) between the outer portion (outer portion of 180) and the attachment portion (11a), and a total cross- sectional area of the plurality of connecting portions being less than an area of the outer portion (outer portion of 180). 
Regarding claim 11, Snell further discloses the at least one sensor (30) including a plurality of sensors (Fig. 8B). 
Snell fails to explicitly discloses a sensor responsive to both direction and magnitude of forces causing distortion of the at least one connecting portion.
Hall further discloses a sensor (600) responsive to both direction and magnitude of forces causing distortion of the at least one connecting portion (¶0040).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field rotary tools for operation within a wellbore, to modify Snell, to include a sensor responsive to force, as taught by Hall, for the benefit of providing a device which can to measure both compression and tension acting on the force-sensitive element more precisely.
Regarding claims 12 and 20, the at least one connecting portion including at least two connecting portions (20a) through which the outer portion (outer portion of 180) is coupled to the tool body, with a first of the at least two connecting portions (20a) having greater compliance in an axial direction of the rotary tool (see claim 23) than in a circumferential direction thereof while a second of the at least two connecting portions (20a) has greater compliance in the circumferential direction of the rotary tool (see claim 23) than in the axial direction (Fig. 12B).
Regarding claims 13 and 18, Snell further discloses the at least one sensor (30) including a strain sensor (¶0039) coupled to the at least one connecting portion (see claim 21).
Regarding claim 14, Snell further discloses the strain sensor (30) coupled to the at least one connecting portion including at strain sensor (¶0039).
Regarding claim 15, Snell further discloses the force-sensitive element (20) being a separate part coupled to the tool body (14).
Regarding claim 16, Snell further discloses the tool body including a drill bit body (14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855